Citation Nr: 0206149	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  96-27 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
compensation benefits for a child in the appellant's custody.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to 
March 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1994 special apportionment decision 
of the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a special apportionment 
of the veteran's compensation benefits in the amount of 
$50.00 per month for the veteran's child in the appellant's 
custody.

This claim was previously before the Board and was the 
subject of an August 1998 remand which sought development of 
the evidence.  That development has been completed and this 
claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence does not show that the current apportionment 
causes any hardship to the veteran or that the appellant and 
the veteran's child are under any hardship.

3.  The evidence does not show any special needs of the 
veteran, his dependents, or the apportionment claimants.

4.  The evidence shows that the veteran and the appellant 
both have earned income, and that the veteran also pays child 
support to the appellant.

5.  The evidence shows that the veteran's current rate of 
payable VA compensation benefits is $199.00 per month, with 
$50.00 of that amount apportioned.


CONCLUSION OF LAW

An increased apportionment of the veteran's compensation 
benefits for a child in the appellant's custody is not 
warranted.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450, 3.451, 
3.452.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran and appellant have been advised of the evidence 
necessary to substantiate the claim, by means of the 
statement of the case, the supplemental statement of the 
case, the special apportionment decision, and the Board 
remand issued regarding the claim.  They have also been 
furnished with a supplemental statement of the case 
containing the pertinent provisions of the VCAA.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the veteran or appellant has indicated is pertinent to the 
claim and has satisfied the duty to assist.  See 38 U.S.C.A. 
§ 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The appellant has appealed a December 1994 special 
apportionment decision which apportioned $50.00 per month of 
the veteran's compensation benefits for the veteran's child 
who is in the custody of the appellant.  The appellant is 
seeking an increased apportionment.

All or any part of the compensation payable on account of any 
veteran may be apportioned if the veteran's children are not 
residing with the veteran and the veteran is not reasonably 
discharging his responsibility for the spouse's or children's 
support. No apportionment will be made where the veteran is 
providing for dependents.  The additional benefits for such 
dependents will be paid to the veteran.  38 C.F.R. § 3.450.

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his dependents 
on the basis of the facts in the individual case as long as 
it does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration will be given such factors as:  
the amount of VA benefits payable; other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451.

The most recent evidence, contained in a June 1999 VA field 
examination, shows that the veteran resides with his spouse 
and two sons of his wife.  The evidence shows that the 
veteran and his spouse had income of $858.80 weekly, or 
approximately $3,721.47 per month.  The veteran and his 
spouse reported expenses of $2,137.00 per month with an 
additional expense of $220.00 in child support per month.  
Nonetheless, the veteran's $3,721.47 monthly income exceeds 
his $2,357.00 monthly expenditures by $1,364.47 per month.  
Thus, the current apportionment does not create any hardship 
for the veteran and his dependents, nor would an increased 
apportionment.

The most recent evidence, contained in a June 1999 VA field 
examination, shows that the appellant resides with the child 
of the veteran.  She earned $6.25 per hour.  This amount 
equates to approximately $250.00 per week, or $1,083.33 per 
month.  The appellant also received $150.00 per month in food 
stamps and received $50.00 per month pursuant to the existing 
apportionment.  She stated that the veteran was instructed by 
court order to pay $220.00 per month in child support but 
that the amount he actually paid varied and sometimes he paid 
$220.00 and sometimes $50.00.  The appellant listed expenses 
of $387.04 per month.  Her expenses did not include food, 
however she was receiving $150.00 per month in food stamps.  
The appellant was in a housing program where her rent varied 
based on her monthly income.  The appellant also stated that 
she owed debts on credit cards but did not produce her 
statements.  Therefore, the Board notes that the appellant 
appears to have a surplus each month when her expenses are 
subtracted from her monthly income.

The Board finds that neither the appellant and the veteran's 
child, nor the veteran and his spouse are under hardship with 
the current apportionment in effect.  The evidence does not 
reveal any special needs of the veteran, his dependents, or 
of the apportionment claimant.  The appellant also receives 
child support.  Although that amount has not been 
specifically verified, the evidence of record indicates that 
the appellant is receiving regular child support payments 
from the veteran which provide additional income for the 
support of the veteran's child.  Both the appellant and the 
veteran have earned income.  The veteran's is sufficient to 
meet his monthly expenses.

Finally, the veteran has established a 20 percent combined 
service-connected disability rating.  The amount of VA 
compensation benefits currently payable to the veteran is 
$199.00 per month.  38 U.S.C.A. § 1114(b).  Of that amount, 
$50.00 has been apportioned.  Therefore, approximately one 
quarter of the veteran's benefits have been apportioned for 
the veteran's child who resides with the appellant.  The 
Board finds that amount is within the range of 20 percent to 
50 percent of the veteran's benefits found in 38 C.F.R. 
§ 3.451 as a normally appropriate amount for an 
apportionment.  The existing apportionment seems reasonable 
and does not constitute any undue hardship to the veteran.  
The evidence does not show that the appellant and the 
veteran's child are under any hardship which would warrant 
any increased apportionment.

Accordingly, the Board finds that an increased apportionment 
of the veteran's compensation benefits for a child in the 
appellant's custody is not warranted.  38 U.S.C.A. § 5307; 
38 C.F.R. § 3.450, 3.451, 3.452.


ORDER

Entitlement to an increased apportionment of the veteran's 
compensation benefits for a child in the appellant's custody 
is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

